DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
There is no double patenting rejection over claims of U.S. patent no. US 10944434 B2, US 10419033 B2 and US 9600367 B2 because the claims of present application are not anticipated by or obvious over the claims of U.S. patent no. US 10944434 B2, US 10419033 B2 and US 9600367 B2.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021, 05/14/2021 and 05/02/2022 have been considered by the examiner.

Claim Objections
The independent claim 5 is objected to because of the following informalities:  
Claim number 5 is listed twice. The independent claim 5 (A bit-interleaved coded modulation (BICM) reception method…) should be corrected to independent claim 6.
In order to further examine on the merits of the claim, the examiner interpreted the independent claim 5 (A bit-interleaved coded modulation (BICM) reception method…) as independent claim 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is directed to a device or a machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing independent claim 1, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “perform group-unit deinterleaving on interleaved values, the interleaved values generated after the demodulation”, “restore information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving”, “the deinterleaved values corresponding to a LDPC codeword having a length of 16200 and a code rate of 4/15”, “the group-unit deinterleaving is performed on a group basis”, “the size of the group corresponding to a parallel factor of the LDPC codeword”, “the LDPC codeword is encoded using a sequence corresponding to a parity check matrix (PCM) and comprises a systematic part corresponding to information bits and having a length of 4320, a first parity part corresponding to a dual diagonal matrix included in the PCM and having a length of 1080, and a second parity part corresponding to an identity matrix included in the PCM and having a length of 10800.”
In view of the instant specification, the claimed “perform group-unit deinterleaving on interleaved values, the interleaved values generated after the demodulation” is shown as a mathematical concept in paragraphs [0012] and [0056] of the specification.
In view of the instant specification, the claimed “restore information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving” is shown as a mathematical concept in paragraph [0058] and [0059] of the specification.
In view of the instant specification, the claimed “the deinterleaved values corresponding to a LDPC codeword having a length of 16200 and a code rate of 4/15” is shown as a mathematical concept in paragraph [0045] of the specification.
In view of the instant specification, the claimed “the group-unit deinterleaving is performed on a group basis” is shown as a mathematical concept in paragraphs [0046] and [0056] of the specification.
In view of the instant specification, the claimed “the size of the group corresponding to a parallel factor of the LDPC codeword” is shown as a mathematical concept in paragraph [00130] of the specification.
In view of the instant specification, the claimed “the LDPC codeword is encoded using a sequence corresponding to a parity check matrix (PCM) and comprises a systematic part corresponding to information bits and having a length of 4320, a first parity part corresponding to a dual diagonal matrix included in the PCM and having a length of 1080, and a second parity part corresponding to an identity matrix included in the PCM and having a length of 10800”
is shown as a mathematical concept in paragraphs [00115] and [00117] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Performing group-unit deinterleaving, LDPC-decoding, encoding the LDPC codeword using a sequence corresponding to a parity check matrix (PCM)…” is implementing the abstract idea identified above and mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a demodulator configured to perform demodulation corresponding to 16-symbol mapping”, “a bit deinterleaver” and “a decoder.”
The claimed limitation elements “a demodulator”, “a bit deinterleaver” and “a decoder” are well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “a demodulator” on page 288, “a bit deinterleaver” on page 577 and “a decoder” on page 280.
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 1 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 2 is directed to a device or a machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 2, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the group-unit deinterleaving corresponds to a reverse process of interleaving performed by using a permutation order” and “the permutation order corresponds to an interleaving sequence represented by the following interleaving sequence

    PNG
    media_image1.png
    69
    616
    media_image1.png
    Greyscale

”
In view of the instant specification, the claimed “the group-unit deinterleaving corresponds to a reverse process of interleaving performed by using a permutation order” is shown as a mathematical concept in paragraph [0012] and [0056] of the specification. 
The claimed “the permutation order corresponds to an interleaving sequence represented by the following interleaving sequence

    PNG
    media_image1.png
    69
    616
    media_image1.png
    Greyscale

is shown as a mathematical concept in paragraph [0013] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Performing group-unit deinterleaving, the permutation order corresponding to an interleaving sequence…” is implementing the abstract idea identified above and mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 2 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 2 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 3 is directed to a device or a machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 3, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the 16-symbol mapping is a Non- Uniform Constellation (NUC) symbol mapping which corresponds to 16 constellations.”
In view of the instant specification, the claimed “the 16-symbol mapping is a Non- Uniform Constellation (NUC) symbol mapping which corresponds to 16 constellations” is shown as a mathematical concept in paragraph [0009] of the specification. 
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Performing the 16-symbol mapping…” is implementing the abstract idea identified above and mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 3 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 3 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 4 is directed to a device or a machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 4, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the parallel factor is 360, and the group includes 360 values.”
In view of the instant specification, the claimed “the parallel factor is 360, and the group includes 360 values” is shown as a mathematical concept in paragraph [0010] of the specification. 
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“The parallel factor is 360, and the group includes 360 values” is implementing the abstract idea identified above and mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 4 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 4 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

The independent claim 6 (“a bit-interleaved coded modulation (BICM) reception method…”) is directed to a device or a machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing independent claim 6, the claim recites mathematical concepts under Step 2A,
Prong 1, according to the limitations “performing group-unit deinterleaving on interleaved values, the interleaved values generated after the demodulation”, “restoring information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving”, “the deinterleaved values corresponding to a LDPC codeword having a length of 16200 and a code rate of 4/15”, “the group-unit deinterleaving is performed on a group basis”, “the size of the group corresponding to a parallel factor of the LDPC codeword”, “the LDPC codeword is encoded using a sequence corresponding to a parity check matrix (PCM) and comprises a systematic part corresponding to information bits and having a length of 4320, a first parity part corresponding to a dual diagonal matrix included in the PCM and having a length of 1080, and a second parity part corresponding to an identity matrix included in the PCM and having a length of 10800.“
In view of the instant specification, the claimed “performing group-unit deinterleaving on interleaved values, the interleaved values generated after the demodulation” is shown as a mathematical concept in paragraph [0056] and [0012] of the specification.
In view of the instant specification, the claimed “restoring information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving” is shown as a mathematical concept in paragraph [0058] and [0059] of the specification.
In view of the instant specification, the claimed “the deinterleaved values corresponding to a LDPC codeword having a length of 16200 and a code rate of 4/15” is shown as a mathematical concept in paragraph [0045] of the specification.
In view of the instant specification, the claimed “the group-unit deinterleaving is performed on a group basis” is shown as a mathematical concept in paragraph [0056] of the specification.
In view of the instant specification, the claimed “the size of the group corresponding to a parallel factor of the LDPC codeword” is shown as a mathematical concept in paragraph [00130]            of the specification.
In view of the instant specification, the claimed “the LDPC codeword is encoded using a sequence corresponding to a parity check matrix (PCM) and comprises a systematic part corresponding to information bits and having a length of 4320, a first parity part corresponding to a dual diagonal matrix included in the PCM and having a length of 1080, and a second parity part corresponding to an identity matrix included in the PCM and having a length of 10800“
is shown as a mathematical concept in paragraphs [00115] and [00117] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Performing group-unit deinterleaving, LDPC-decoding, encoding the LDPC codeword using a sequence corresponding to a parity check matrix (PCM)…” is implementing the abstract idea identified above and mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “demodulation corresponding to 16-symbol mapping.”
The claimed limitation element “demodulation” is well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “demodulation” on page 288.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 6 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, the abbreviation “LDPC” is undefined in the claim (the first time “LDPC” is used, the actual language that defined the abbreviation should be spelled out). Appropriate correction is required.
Any claim which is not specifically rejected above, is rejected due to its dependency on a rejected claim.

The dependent claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The dependent claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is an equation.

Independent claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per independent claim 6, the abbreviation “LDPC” is undefined in the claim (the first time “LDPC” is used, the actual language that defined the abbreviation should be spelled out.) Appropriate correction is required.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Min (US 5398260, date published: 1995-03-14) discloses a method and apparatus for receiving multi level/phase modulation data and restoring the received data to its original data state. The received data is demodulated and deinterleaved. The deinterleaved data is decoded in a Trellis decoder. Here, when the data to be deinterleaved is not synchronized, the deinterleaving sync is shifted, the deinterleaving operation is again repeated, thereby correcting +180 degree phase error. The multi level/phase decoder includes an axis exchanger for exchanging the I-axis data and the Q-axis with each other. Accordingly, when the sync is not matched even though the sync is shifted by one cycle in the deinterleaver, the axis exchange is performed in the axis exchanger. Then, the axis-exchanges data is deinterleaved and Trellis-decoded, to thereby correct  + 90 degree phase error (abstract).

Higgins et al. (US 5341396, date published: 1994-08-23) disclose apparatus and a method for transmitting a direct sequence, spread spectrum communication system signal. A transmitter (10) that receives a variable data rate information bearing input signal from a digital data source (12) includes a forward error correction encoder (80) that provides redundancy and an interleaver (82) that rearranges the input data. The forward error correction encoder and interleaver minimize the effect of errors that arise in the propagation of the transmitted signal. The output of the interleaver is applied to the input of a Hadamard encoder (84), which converts data words from the interleaver into one of N orthogonal codes, producing a Hadamard signal that varies at a bit rate that changes as the data rate of the information bearing signal varies. A pseudorandom number code generator (16) produces a code signal comprising a pseudorandom sequence of chips supplied at a constant chip rate. The Hadamard signal is input to a direct sequence (DS) modulator that modulates the information bearing signal with the code signal, using an integer number (greater than one) of chips to modulate each bit of the Hadamard signal. As the data rate of the information bearing signal varies, the number of chips per bit of the Hadamard signal is varied so as to minimize variations in the chip rate of the DS modulated signal. The transmitter is preferably combined with a receiver (29) in a transceiver. The receiver demodulates a received signal, and correlates it with a code signal from a pseudorandom number code generator (40) corresponding to the pseudorandom number code generator in the transmitter. The receiver also includes a Hadamard decoder (94), 
deinterleaver (96), and forward error correction decoder (98). A frequency hopping capability is optionally provided (abstract).

Leitch (US 5559506, date published: 1996-09-24) discloses a selective call receiver (105) for use in a selective call communication system (100) and a controller (206). The receiver (203) is for receiving and demodulating a digital signal which includes a predetermined sequence of AxN  interleaved symbols representing a non-interleaved set of N tiers of symbols, each tier having A symbols, wherein A and N are positive integers. The controller (206) includes a deinterleaver (830) which reconstructs the non-interleaved set of N tiers of symbols from the demodulated signal, and a decoder (950) detects and corrects errors in the deinterleaved 
set of N tiers of symbols. The digital signal is transmitted simultaneously from two transmitters (103) having a difference frequency 1/P, and the symbols are transmitted at a rate of SPS symbols per second. The period of the difference frequency is given by P=(AxN)/SPS (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111                                                                                                                                                                                                        /Thien Nguyen/Primary Examiner, Art Unit 2111